USCA11 Case: 21-13822     Date Filed: 10/13/2022       Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-13822
                   Non-Argument Calendar
                  ____________________

LESTER HENRY ROBINSON,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A041-653-139
                   ____________________
USCA11 Case: 21-13822       Date Filed: 10/13/2022    Page: 2 of 11




2                      Opinion of the Court               21-13822


Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Lester Robinson, proceeding pro se, petitions this Court for
review of the order of the Board of Immigration Appeals (“BIA”)
affirming the immigration judge’s denial of withholding of removal
under the United Nations Convention Against Torture and Other
Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”),
8 C.F.R. § 1208.16(c). Robinson argues that the immigration judge
and BIA erred in denying his application for CAT relief by using
incorrect legal standards and failing to provide reasoned consider-
ation to his evidence. We disagree and deny the petition.
                              I.

       Robinson, a native and citizen of Jamaica, was admitted to
the United States in 1988 as a lawful permanent resident. In Febru-
ary 2021, the Department of Homeland Security served Robinson
with a notice to appear, which charged him with removability un-
der the Immigration and Nationality Act Section 237(a)(2)(A)(iii), 8
U.S.C. § 1227(a)(2)(A)(iii), and Section 237(a)(2)(B)(i), 8 U.S.C. §
1227(a)(2)(B)(i), because he had been convicted for conspiracy to
possess with intent to distribute cocaine in 1994.
       Robinson filed his first application for asylum, withholding
of removal, and CAT protections on March 18, 2021. In that appli-
cation, he stated that he feared that if he were removed to Jamaica,
he would be prosecuted or tortured because he is a gay man, and
USCA11 Case: 21-13822       Date Filed: 10/13/2022    Page: 3 of 11




21-13822               Opinion of the Court                       3

Jamaica is homophobic. Additionally, Robinson alleged that his un-
cle beat him when he was a child because he believed that Robin-
son was gay, and that he experienced other forms of homophobia
in Jamaica.
        On April 29, 2021, Robinson filed an amended asylum appli-
cation reasserting his sexual-orientation claim and adding a claim
that he would be persecuted or tortured on account of his family’s
connection to the Jamaica Labor Party if he were to return to Ja-
maica. He included a statement declaring that supporters of the
People’s National Party murdered his cousin, Jerome Haywood, 20
years ago because of his affiliation with the Labor Party, and that
affiliates of the People’s National Party murdered Jerome Hay-
wood’s nephew, Shandel Haywood, in 2019. He wrote that gay
men faced derision in Jamaica and were “beaten and at times killed”
because of their sexual orientation. He also stated he witnessed Ja-
maican police officers beat two gay men who they caught kissing
in a Kingston market when he was approximately 14 years old.
       Robinson added that inmates he met while incarcerated in
the United Sates spread word to people in Jamaica that Robinson
was gay. He alleged that his family in Jamaica had been warned
that he could not return because he was gay.
       Robinson filed evidence relating to the treatment of LGBTQ
people in Jamaica and the disputes between political parties. He
submitted a statement from his sister, Annette Robinson. She
stated that her family was “well known” because of her cousin, Je-
rome Haywood’s, connections with the Labor Party. She stated
USCA11 Case: 21-13822       Date Filed: 10/13/2022    Page: 4 of 11




4                      Opinion of the Court               21-13822

that People’s National Party affiliates murdered Jerome Haywood
around 2000, which led her family to flee Kingston. She asserted
that the Jamaican deportees who knew Robinson in prison had
spread word of his sexual orientation to people in Jamaica. She re-
peated Robinson’s fears that, if removed, he would be tortured or
killed because of his homosexuality and connection to their family.
       Robinson submitted two other letters of support, from Erica
Sewell and Georgett Campbell. Sewell asserted that people in Ja-
maica knew Robinson was gay and being deported, and that there
was talk that Robinson would be killed if he returned. She stated
that the police would not “have any say in anything” because Rob-
inson was a deportee, and that the police would treat him badly
because he was gay. Campbell’s letter stated that Jamaican society
was homophobic, the police did little to protect the gay population,
and unnamed individuals told her that they hoped Robinson did
not come back because Jamaicans would not tolerate his lifestyle.
She stated that she believed Robinson would be killed in Jamaica
because he was gay.
       Further, Robinson submitted the U.S. Department of State’s
2020 Human Rights Report for Jamaica. In the report, the State De-
partment explained that the Labor Party was the controlling polit-
ical party in Jamaica. Although the State Department found that
the Jamaican government prosecuted officials who committed hu-
man rights abuses, it acknowledged “credible reports” of official
unaccountability. Robinson also submitted several articles describ-
ing Jamaica’s human rights conditions.
USCA11 Case: 21-13822        Date Filed: 10/13/2022     Page: 5 of 11




21-13822               Opinion of the Court                         5

       In the second document set, Robinson submitted three arti-
cles describing (1) the historical roots of Jamaica’s gang problem;
(2) how Jamaican gangs originated and their link to political parties;
and (3) the partisan enclaves that divided Kingston in the 1970s and
1980s.
       Finally, Robinson submitted a third document set contain-
ing the alleged death certificate of Shondel Haywood and accom-
panying statements of Robinson’s relative. His relative alleged
Robinson was a known member of the LGBTQ community. Be-
cause of this, she alleged, Robinson’s family received constant
threats from known area leaders, and authorities had turned a blind
eye to the threats.
       In response, the government submitted the U.S. Depart-
ment of State’s 2019 Human Rights Report for Jamaica, which
found that, although Jamaica had a law prohibiting consensual
same-sex sexual activity, the government had not enforced the law
in 2019. The 2019 report also documented one instance in Montego
Bay during which police lacked the resources to effectively control
a homophobic mob.
       The immigration judge held a removal hearing. Robinson
acknowledged that his drug conviction barred his eligibility for asy-
lum and withholding of removal. The immigration judge heard tes-
timony from Robinson and Annette Robinson, which was con-
sistent with the textual record.
USCA11 Case: 21-13822       Date Filed: 10/13/2022     Page: 6 of 11




6                      Opinion of the Court                21-13822

       After the removal hearing, the immigration judge issued an
oral decision denying Robinson’s CAT claim. Although the immi-
gration judge found the testimony credible, the judge also found
that the statements lacked specificity, referenced threats made only
to Robinson’s family rather than Robinson himself, and did not
state who was making the threats or what the contents of the
threats were. Thus, although the immigration judge credited the
statements, the judge gave them limited weight. Further, the im-
migration judge found the conditions evidence was too old to gar-
ner significant weight and reasoned that the recent change in Ja-
maican government casted doubt over much of the older country
conditions still exist.
        The immigration judge stated that an applicant for relief un-
der CAT must show that it is more likely than not he will be sub-
jected to torture in the country of removal by, or at the instigation
or with the acquiescence of, a public official or one acting in an
official capacity. The immigration judge found Robinson had not
satisfied this burden.
        As to Robinson’s claim premised on his sexual orientation,
the immigration judge concluded that, even if the Jamaican com-
munity learned of Robinson’s deportation, there was an insuffi-
cient likelihood of torture or the government turning a blind eye
to torture to warrant CAT relief. Regarding Robinson’s claim
premised on his political affiliation, the immigration judge deter-
mined it was unlikely that the Labor Party, the current ruling party
of Jamaica, would harm its own supporters. Because Robinson
USCA11 Case: 21-13822        Date Filed: 10/13/2022      Page: 7 of 11




21-13822                Opinion of the Court                         7

admitted his removability and did not prove that he was eligible for
CAT deferral of removal, the immigration judge ordered him re-
moved to Jamaica.
       Robinson appealed to the BIA and argued that the immigra-
tion judge: (1) failed to consider all compelling and relevant evi-
dence; (2) applied the wrong legal standard for consent or acquies-
cence of torture by a public official; and (3) did not sufficiently ad-
dress whether his family’s political affiliation would increase the
likelihood that he would be tortured in Jamaica.
        The BIA adopted the immigration judge’s decision and dis-
missed Robinson’s appeal. The BIA agreed that Robinson did not
demonstrate past torture and held that the immigration judge (1)
considered all of the evidence in the case, paying particular atten-
tion to the issues and evidence related to Robinson’s sexual orien-
tation; (2) specifically cited to the State Department report, as well
as Robinson’s own evidence, when it found that government au-
thorities were not refusing to protect people seeking protection; (3)
cited and applied the correct legal standard for official consent and
acquiescence of torture; and (4) fully considered Robinson’s politi-
cal affiliation claim. The BIA concluded, after considering the en-
tirety of the record and the risk of torture in the aggregate, that the
immigration judge was correct that Robinson had not met his bur-
den that it was more likely than not that he would be tortured in
Jamaica. Robinson timely appealed.
USCA11 Case: 21-13822       Date Filed: 10/13/2022     Page: 8 of 11




8                      Opinion of the Court                21-13822

                               II.

       Robinson argues that the BIA and immigration judge erred
by denying his CAT application. Specifically, Robinson maintains
that the BIA and immigration judge used incorrect legal standards
in determining whether a government acquiesces in torture and by
requiring Robinson to prove that the Jamaican government was in-
volved in torture. Additionally, Robinson argues that the immigra-
tion judge failed to analyze his “mixed motive” claim and failed to
give reasoned consideration to the evidence. Robinson argues that
the immigration judge was incorrect in determining that much of
the evidence that Robinson submitted lacked specificity, because
the evidence showed, and he and Annette Robinson testified to,
specific instances of threats and violence.
       When the BIA issues a decision, we review only that deci-
sion, except to the extent the BIA expressly adopts the immigration
judge’s decision. Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th
Cir. 2007). When the BIA agrees with the immigration judge’s find-
ings but makes additional observations, we review both decisions.
Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009). We
have jurisdiction to review whether the BIA gave reasoned consid-
eration to a non-citizen’s CAT claim. Perez-Guerrero v. U.S. Att’y
Gen., 717 F.3d 1224, 1231 (11th Cir. 2013).
       Because the BIA expressly adopted the immigration judge’s
decision, we review both the BIA’s and immigration judge’s factual
findings concerning CAT relief, beginning with the substantial
USCA11 Case: 21-13822       Date Filed: 10/13/2022     Page: 9 of 11




21-13822               Opinion of the Court                        9

evidence test. See Alim v. Gonzales, 446 F.3d 1239, 1255–57 (11th
Cir. 2006). Claims that the agency failed to give reasoned consider-
ation or applied the wrong legal standard to an issue are questions
of law that we review de novo. Jeune v. U.S. Atty. Gen., 810 F.3d
792, 799 (11th Cir. 2016). In a reasoned-consideration examination,
we ask whether the agency considered the issues raised and an-
nounced its decision in terms sufficient to enable a reviewing court
to perceive that it has heard and thought and not merely reacted.
Id. at 803.
       An applicant for CAT relief must show that it is more likely
than not that the applicant would be tortured if returned to the
proposed country of removal. Reyes-Sanchez v. U.S. Att’y Gen.,
369 F.3d 1239, 1242 (11th Cir. 2004). To constitute torture, an act
must be specifically intended to inflict severe physical or mental
pain or suffering. 8 C.F.R. § 1208.18(a)(5). Additionally, an appli-
cant must show that the torture would be by, or with the consent
or acquiescence of, a public official or person acting in an official
capacity. Id. § 1208.18(a)(1); Lingeswaran v. U.S. Att’y Gen., 969
F.3d 1278, 1293 (11th Cir. 2020).
       In assessing a CAT claim, the BIA need not specifically ad-
dress each claim and each piece of evidence presented, so long as it
gives reasoned consideration to the application and makes ade-
quate findings. Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224,
1232 (11th Cir. 2013); see also Malu v. U.S. Att’y Gen., 764 F.3d
1282, 1293 (11th Cir. 2014) (holding that the immigration judge and
BIA gave reasoned consideration to applicant’s CAT claim after
USCA11 Case: 21-13822        Date Filed: 10/13/2022      Page: 10 of 11




10                      Opinion of the Court                  21-13822

exhaustively considering her application for withholding of re-
moval on the same facts).
       The immigration judge and the BIA applied the proper
standard under 8 C.F.R. §§ 1208.16–.18, by requiring Robinson to
establish that he would be subjected to torture in Jamacia by, or at
the instigation or with the acquiescence of, a public official or one
acting in an official capacity. Additionally, we cannot say the BIA
and immigration judge erred in assessing Robinson’s risk of torture
both for his sexual orientation and his political affiliation in the ag-
gregate. Therefore, neither the immigration judge nor the BIA
erred in analyzing Robinson’s CAT relief application under our
precedent. See Reyes-Sanchez, 369 F.3d at 1242; see also Bernard v.
Sessions, 881 F.3d 1042, 1048 (7th Cir. 2018) (holding that a similar
record did not compel “the conclusion that [a gay alien] is at a sub-
stantial risk for torture [in Jamaica]”).
       Further, despite Robinson’s contrary characterizations, the
BIA and immigration judge gave reasoned consideration to Robin-
son’s CAT claim. See Jeune, 810 F.3d at 803. A review of the BIA’s
and immigration judge’s opinions indicate that they considered all
the evidence in the case. In particular, their opinions relied on the
evidence and testimony related to Robinson’s sexual orientation
including treatment of the LGBTQ community in Jamaica, and ev-
idence and testimony related to political violence in Jamaica.
       In sum, the immigration judge and BIA used the correct le-
gal standard in denying Robinson’s CAT application and provided
reasoned consideration.
USCA11 Case: 21-13822   Date Filed: 10/13/2022   Page: 11 of 11




21-13822           Opinion of the Court                     11

                          III.

      PETITION DENIED.